Citation Nr: 0402263	
Decision Date: 01/22/04    Archive Date: 02/05/04

DOCKET NO.  02-20 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether there was clear and unmistakable error in a January 
1995 dental rating that denied service connection for 
periodontal disease.  


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from August 1965 to August 
1968.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a January 2002 rating decision of the Phoenix, 
Arizona, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which found that clear and unmistakable error 
was not found in a January 1995 RO decision that denied 
service connection for periodontal disease.  


FINDINGS OF FACT

1.  The veteran was discharged from service in August 1968 
and filed his initial claim for service connection for 
periodontal disease in January 1993.

2.  The January 1995 rating decision, which denied service 
connection for periodontal disease, was reasonably supported 
by the evidence then of record and by prevailing legal 
authority.  


CONCLUSION OF LAW

The January 1995 rating decision, denying service connection 
for periodontal disease, was not clearly and unmistakably 
erroneous and is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.105(a), 3.381, 3.382 (1993).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law grants a period of one year from the date of the 
notice of the result of the initial determination for 
initiating an appeal by filing a Notice of Disagreement; 
otherwise, that determination becomes final and is not 
subject to revision on the same factual basis in the absence 
of clear and unmistakable error (CUE).  
38 U.S.C.A. § 7105;38 C.F.R. § 3.105(a).  

CUE may be found only when there is an administrative failure 
to apply the correct statutory and regulatory provisions to 
the correct and relevant facts; it will not be found when 
there is a mere disagreement with interpretation of facts.  A 
mere difference of opinion in the outcome of a prior 
adjudication does not provide an excuse to find clear and 
unmistakable error.  Thompson v. Derwinski, 1 Vet. App. 2541 
(1991); Oppenheimer v. Derwinski, 1 Vet. App. 370; Rovie v. 
Derwinski, 1 Vet. App. 612 (1991).  

This claim is on the basis that the RO rating decision in 
January 1995 contained CUE for denying service connection for 
periodontal disease.  Previous determinations of the RO are 
final and binding, including decisions as to ratings, and 
will be accepted as correct in the absence of CUE. 38 C.F.R. 
§ 3.105(a).  CUE is a very specific and rare kind of error; 
it is the kind of error, of fact or law, that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  To 
find CUE, the correct facts, as they were known at the time, 
must not have been before the adjudicator (a simple 
disagreement as to how the facts were weighed or evaluated 
will not suffice) or the law in effect at the time was 
incorrectly applied; the error must be undebatable and of a 
sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and a 
determination of CUE must be based on the record and law that 
existed at the time of the prior adjudication.  Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994); Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993); Russell v. Principi, 3 Vet. App. 310, 
313-314 (1992).

A claim that the evidence was not properly weighed or 
evaluated cannot constitute CUE, and the allegation of CUE 
must specifically state what error occurred and how the 
outcome would have been manifestly different.  Similarly, 
broad-brush allegations of failure to follow the regulations 
or failure to give due process, or any other general, non- 
specific claim of error cannot satisfy the stringent pleading 
requirements for the assertion of CUE. See Fugo, 6 Vet. App. 
at 44-45.  Where a claimant fails to reasonably raise a CUE 
claim as set forth above, there is no requirement to address 
the merits of the issue.  Fugo, 6 Vet. App. at 45.

The record shows that the veteran submitted a claim for 
service connection for periodontal disease in January 1993.  
In February of that year, the RO determined that this claim 
was, in essence, a claim for outpatient dental treatment and 
forwarded the claim to VA Medical Center (VAMC) having 
jurisdiction over this issue.  The RO made a second attempt 
to forward the claim to the VAMC in April 1993.  In July and 
December 1994, the veteran requested information concerning 
the status of his claim for service connection for 
periodontal disease.  The RO denied service connection in a 
January 1995 rating decision, which is the subject of this 
appeal.  The veteran submitted a notice of disagreement with 
the denial in June 1995 and, in September 1995, a statement 
of the case was issued.  The veteran did not submit a timely 
substantive appeal and the claim became final.  
38 U.S.C.A. §§ 5108, 7105.  

Between the times the veteran submitted his claim in 1993 and 
the time the claim was denied in 1995, the regulations 
applicable to service connection for periodontal disease were 
changed.  The new law indicates that treatable carious teeth, 
replaceable, missing teeth, dental or alveolar abscesses, 
periodontal disease (pyorrhea), and Vincent's stomatitis are 
not disabling conditions, and may be considered service-
connected solely for the purpose of determining entitlement 
to dental examinations or outpatient dental treatment under 
the provisions of 38 C.F.R. § 17.161.  38 C.F.R. § 4.149.  
Where the law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies.  Karnas v. Derwinski, 1 Vet. App. 308 (1991). As the 
new law is more restrictive than the law in effect prior to 
February 1994, when new regulation 38 C.F.R. § 4.149 became 
effective, the Board will apply the old regulations.  

(a) General. Service connection for dental conditions will 
not be considered as having been established when the 
evidence clearly shows that the disabilities existed or were 
recorded at the time of enlistment, subject to the provisions 
of paragraph (b) of this section or originated subsequent to 
discharge from causes not related to service. Each missing or 
defective tooth and each disease of the investing tissues 
will be considered separately, and service connection will be 
granted for disease or injury of individual teeth and of the 
investing tissues, shown by the evidence to have been 
incurred in or aggravated by service. 

	(b) Treatment in service. The furnishing of treatment or 
prosthesis for noncompensable dental conditions during 
service will not be considered per se as aggravation of a 
dental condition shown to have existed prior to entrance into 
active service. Teeth noted at entry into active service as 
carious restorable will not be held as service connected, 
either direct or by aggravation, notwithstanding enlargement 
of the original cavity or development of additional 
cavitation on the same or another surface; nor on the basis 
of the insertion of a filling during service, unless new 
caries develop after expiration of a reasonable time after 
the original cavity has been filled, amelioration rather than 
worsening or aggravation ensuing in such cases. Service 
connection by aggravation will be conceded in such teeth, 
carious restorable at entry into service, whether or not 
filled, but which necessitate extraction after the expiration 
of a reasonable time after entry into active service. A 
filling recorded at induction followed by a reasonable period 
of service and extraction or replacement because of new 
caries will entitle the veteran to a finding of direct 
service connection for the new condition. Likewise, 
aggravation is allowed where pyorrhea is noted at enlistment 
but after reasonable service necessitates extraction of a 
tooth or teeth during service. Conversely, service connection 
by aggravation will not be conceded if the tooth at 
enlistment was classified as defective but was not 
restorable.

	(c) Associated diseases. Effective principles relating 
to the establishment of service connection for dental 
diseases and injuries by reason of their relationship to 
other associated service-connected diseases or injuries will 
be observed in the adjudication of claims based upon dental 
conditions where a determination to that effect is properly 
in order. 

	(d) Presumption of soundness. The statutory presumptions 
as to soundness of condition at time of entrance into active 
service will not be applicable, in cases of dental conditions 
not disabling to a compensable degree. 

	(e) Combat, trauma, prisoner-of-war status. As to each 
noncompensable service-connected dental condition, a 
determination will be made as to whether it was due to combat 
wound or other service trauma. Where service connection is 
granted for noncompensable dental conditions, it will be 
determined whether the veteran involved was a prisoner of 
war, but not which of such conditions are attributable to the 
prisoner-of-war experience.  38 C.F.R. § 3.381.  

	(a) Requirements. Service connection for dental 
disabilities will be established by service records, 
documentary evidence in the form of reports of examinations 
(dental or physical), duly certified statements of dentists 
or physicians, or certified statements of fact from two or 
more disinterested parties. The disability must be shown to 
have been incurred in or aggravated by service as provided in 
this section. Statements certified by dentists or physicians 
must give the claimant's full name, the date he or she was 
first examined or treated, the date of subsequent treatments, 
if any, and contain a complete and detailed statement of the 
symptoms observed and diagnosis made. The name or number of 
all defective or missing teeth noted and the character and 
extent of any pathological condition of the investing tissues 
observed should be included. If exact dates cannot be given, 
an approximate date may be used. Certified statements from 
disinterested parties must show the circumstances under which 
knowledge of the claimant's disability was obtained and as 
far as possible describe the symptoms and location of the 
disability observed. 

	(b) Exceptional case. Where after all sources of 
information have been exhausted and all variations in the 
records reconciled, there remains notation of filled teeth at 
time of release from active service and there was no notation 
of these teeth as defective or filled at entrance into 
service, service connection may be granted in exceptional 
cases for such teeth, notwithstanding there is no record of 
treatment during service, if the veteran alleges treatment in 
service, giving the time and place of treatment, and the 
conditions and circumstances of his or her service support 
his or her allegation, and inception in service is consistent 
with sound dental judgment. Exceptional cases contemplated in 
this category are where the veteran had a considerable period 
of service, particularly in a combat area where records of 
treatment may not always have been recorded due to the stress 
and strain encountered under battle conditions or where 
extenuating circumstances are shown in those instances where 
the veteran served in this country or in other than combat. 

	(c) Limitations. Salivary deposits is a type of routine 
dental condition which has no relation to service. Malposed 
teeth with no pathology shown will not be service connected. 
Service connection should not be granted for the 3d molars at 
any time unless there is a definite record showing such teeth 
to have been diseased after a reasonable period of service. 
The 3d molars shown as present at induction and missing at 
discharge will not be granted service connection unless there 
is an actual record of extraction for reasons other than 
malposition or impaction. Vincent's disease should not be 
granted service connection if the service records are 
entirely negative. To warrant favorable action on Vincent's 
disease, chronicity, continuity of treatment, or the residual 
thereof, that is, periodontoclasia or pyorrhea, should be 
shown by the service records as chronic. Vincent's disease 
with infrequent episodes of short duration in the active 
service should be considered as an acute condition and may 
not be service connected. Gingivitis is not considered a 
disease entity and is not ratable. Diagnosis of pyorrhea in 
service after a reasonable period of service will require 
confirmation by a Department of Veterans Affairs examination, 
including X-ray, before grant of service connection, unless 
examination is contraindicated by factors such as extraction 
of all pyorrhectic teeth. Pyorrhea shown during service after 
a reasonable period of service, involving one or more teeth 
necessitating extraction, is a sufficient basis for grant of 
service connection for the tooth or teeth involved.  
38 C.F.R. § 3.382.  

The veteran essentially contends that CUE was committed by 
the RO in that it was determined that review of the service 
dental records did not show treatment during service for 
periodontal disease.  He asserts that the dental records show 
a significant amount of treatment while he was on active 
duty.  The Board review of the record does reveal that the 
veteran was treated for numerous carious teeth during 1966 
and 1967, including the extraction of tooth numbered 31 in 
December 1966 as being non-restorable carious.  No treatment 
of chronic periodontal disease, other than prophylactic 
scaling is shown.  Thus, the January 1995 determination by 
the RO that service connection for periodontal disease was 
not warranted because the condition was not demonstrated in 
service is supported by the evidence of record at that time.  
Under these circumstances, based on the record and law in 
effect at that time, it cannot now be said that all 
reasonable adjudicators would have reached a decision that 
was different from the result reached in 1995.  Nor can it be 
said that there is undebatable error in denying the claim.  


ORDER

Clear and unmistakable error in a January 1995 dental rating 
that denied service connection for periodontal disease not 
having been found, the appeal is denied.  



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2




